Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 1 of 9 PageID 154




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   LORI GORGONE,

                           Plaintiff,

   v.                                                           Case No: 6:18-cv-635-Orl-37LRH

   FLORIDA DISCOUNT DRUGS, INC.,

                           Defendant.


                                  REPORT AND RECOMMENDATION
   TO THE UNITED STATES DISTRICT COURT:

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       AMENDED JOINT MOTION FOR APPROVAL OF
                           SETTLEMENT AND DISMISSAL OF LAWSUIT WITH
                           PREJUDICE (Doc. No. 24)

             FILED:        March 8, 2019

   I.        BACKGROUND.

             Plaintiff Lori Gorgone filed a complaint in state court against Defendant Florida Discount

   Drugs, Inc. d/b/a Taylor’s Pharmacy, asserting a claim under the overtime provisions of the Fair

   Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) (“Count I”), and a claim for retaliation

   pursuant to 29 U.S.C. § 215(a)(3) (“Count II”). Doc. No. 2. Defendant removed the case to this

   Court on April 23, 2018. Doc. No. 1. On January 22, 2019, the parties filed a Joint Motion for

   Approval of Settlement and Dismissal of Lawsuit with Prejudice. Doc. No. 18. With the motion,

   the parties filed a copy of an FLSA Settlement Agreement and Release of Claims, which is related

   to only Count I of the complaint. Doc. No. 18-1.
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 2 of 9 PageID 155



           The Court denied that motion without prejudice, finding that there were several provisions

   of the parties’ agreement that arguably undermined the fairness of the settlement. Doc. No. 19.

   Among other problems, the release appeared to extend beyond the FLSA unpaid wage claim asserted

   in the complaint, the release extended to non-parties, and the agreement contained a confidentiality

   and non-disparagement clause as well as a covenant not to sue. Id. at 1–4. In addition, the

   agreement did not contain a severability clause. Id. at 5.

           On March 8, 2019, the parties filed an Amended Joint Motion for Approval of Settlement

   and Dismissal of Lawsuit with Prejudice. Doc. No. 24. With the motion, the parties have included

   a copy of their Amended FLSA Settlement Agreement and Release of Claims (“Amended

   Agreement”), which resolves only Count I of Plaintiff’s complaint. Doc. No. 24-1. The parties

   assert that they have also resolved Count II of the complaint by separate agreement. Id. at 5–7.

   The parties have not filed the separate settlement agreement related to Count II with the Court, but

   they represent that Defendant agrees to settle Plaintiff’s claim in Count II for $500.00, “in order to

   obtain dismissal of Count II with prejudice and obtain a general release and other agreements from

   Plaintiff.” Id. at 7. They have provided the language of the general release in their motion, and

   they represent that Plaintiff will also receive a neutral reference in exchange for the general release.

   Id. at 5–7, 10. The parties maintain that resolution of Count I is separate and distinct from

   resolution of Count II, and that the two settlements are “wholly unrelated.” Id. at 7, 13. The

   parties request that Court approve the Amended Agreement and dismiss this lawsuit with prejudice.

   Id. at 7.

           The motion was referred to the undersigned for issuance of a Report and Recommendation,

   and the matter is ripe for review.




                                                     -2-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 3 of 9 PageID 156



   II.     APPLICABLE LAW.

           In Lynn’s Food Stores, the Eleventh Circuit explained that claims for compensation under

   the FLSA may only be settled or compromised when the Department of Labor supervises the

   payment of back wages or when the district court enters a stipulated judgment “after scrutinizing

   the settlement for fairness.” 679 F.2d at 1353. A court may only enter an order approving a

   settlement if it finds that the settlement “is a fair and reasonable resolution of a bona fide dispute,”

   of the plaintiff’s FLSA claims. Id. at 1353–55. In doing so, the Court should consider the

   following nonexclusive factors:

                     • The existence of collusion behind the settlement.
                     • The complexity, expense, and likely duration of the litigation.
                     • The state of the proceedings and the amount of discovery completed.
                     • The probability of plaintiff’s success on the merits.
                     • The range of possible recovery.
                     • The opinions of counsel.

   See Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994). The

   Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims that

   are actually in dispute. See Lynn’s Food Stores, 679 F.2d at 1354. There is a strong presumption

   in favor of settlement. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).1

           When a settlement agreement includes an amount for attorney’s fees and costs, the “FLSA

   requires judicial review of the reasonableness of counsel’s legal fees to assure both that counsel is

   compensated adequately and that no conflict of interest taints the amount the wronged employee

   recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009)

   (per curiam).2 The parties may demonstrate the reasonableness of the attorney fees by either: (1)


           1
            The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
   down prior to the close of business on September 30, 1981. Bonner v. City of Prichard, 661 F.2d 1206,
   1209 (11th Cir. 1981) (en banc).
           2
               Unpublished decisions of the Eleventh Circuit are cited as persuasive authority.



                                                         -3-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 4 of 9 PageID 157



   demonstrating the reasonableness of the proposed attorney fees using the lodestar method; or (2)

   representing that the parties agreed to plaintiff’s attorney fees separately and without regard to the

   amount paid to settle the plaintiff’s FLSA claim. See Bonetti v. Embarq Mgmt. Co., 715 F. Supp.

   2d 1222, 1228 (M.D. Fla. 2009).

   III.   ANALYSIS.

          A. Whether Plaintiff Has Compromised Her FLSA Claim.

          Under the Amended Agreement, Defendant will pay Plaintiff a total of $2,500, representing

   $1,250 in unpaid wages and $1,250 in liquidated damages. Doc. No. 24-1 ¶ B(1). In answers to

   the Court’s interrogatories, Plaintiff averred that she worked approximately 500 hours of overtime

   at $10.50 per hour, for a total amount of unpaid overtime compensation of $5,250. Inclusive of

   liquid damages, she claimed entitlement to $10,500. Doc. No. 12, at 2.

          Because Plaintiff will receive less under the Agreement than the amount she claimed that

   she was owed for her wage claim under the FLSA, Plaintiff has compromised her claim in Count I

   of the complaint within the meaning of Lynn’s Food. See Bonetti, 715 F. Supp. 2d at 1226

   (“Broadly construed, a compromise would entail any settlement where the plaintiff receives less

   than his initial demand.”).

          B. Reasonableness of the Settlement Amount.

          Because Plaintiff has compromised her FLSA unpaid wage claim, the Court must, under

   Lynn’s Food, evaluate whether the settlement amount that she agreed to accept is reasonable. The

   parties agree that this action involves disputed issues, including whether Defendant owed any

   compensation to Plaintiff because Defendant maintains that Plaintiff was properly compensated for

   all hours worked. Doc. No. 24, at 7, 12. The parties represent that they participated in discovery

   regarding the disputed issues, exchanged the time and pay records concerning the hours worked by

   Plaintiff, and both parties had counsel who analyzed Plaintiff’s claims to negotiate a mutually


                                                    -4-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 5 of 9 PageID 158



   satisfactory resolution of this dispute. Id. at 12. The parties further represent that “Plaintiff views

   a recovery of $1,250 in unpaid wages and $1,250 in liquidated damages . . . as satisfactory, given

   the challenges associated with continued litigation.” Id. at 9.

          Because these representations adequately explain the reasons for the compromise of Count

   I of the complaint, I recommend that the Court find the amount of the compromise reasonable. See

   Bonetti, 715 F. Supp. 2d at 1227 (“If the parties are represented by competent counsel in an

   adversary context, the settlement they reach will, almost by definition, be reasonable.”).

          C. Attorney’s Fees and Costs.

          Because Plaintiff has compromised her FLSA claim, the Court must also consider whether

   the payment to her attorney is reasonable to ensure that the attorney’s fees and costs to be paid did

   not improperly influence the amount Plaintiff agreed to accept in settlement. See Silva, 307 F.

   App’x at 351. Pursuant to the Amended Agreement, Plaintiff’s counsel will receive $5,000 for the

   work performed on Plaintiff’s behalf. Doc. No. 24-1, at 2. The parties represent that “the

   attorney’s fees and costs agreed to be paid to Plaintiff’s counsel were separately negotiated at arms-

   length,” citing Bonetti. Doc. No. 24, at 16.

          Based on this representation, and in the absence of objection, I recommend that the Court

   find that the amount of attorney’s fees Plaintiff’s counsel will receive is reasonable and does not

   taint the amount Plaintiff agreed to accept for resolution of her FLSA wage claim. See Bonetti, 715

   F. Supp. 2d at 1228 (finding that when attorney’s fee issue is “addressed independently and seriatim,

   there is no reason to assume that the lawyer’s fee has influenced the reasonableness of the plaintiff’s

   settlement”).

          D. The Release.

          The Court must next consider whether Plaintiff’s release of claims in the Agreement renders

   it unfair. See generally Bright v. Mental Health Res. Ctr., Inc., No. 3:10-cv-427-J-37TEM, 2012


                                                    -5-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 6 of 9 PageID 159



   WL 868804, at *4 (M.D. Fla. Mar. 14, 2012) (“Pervasive, overly broad releases have no place in

   settlements of most FLSA claims.”). The release provision in the Amended Agreement provides:

          4. Release of Claims. In consideration of the payments described in Paragraph I,
             which GORGONE acknowledges is substantially in excess of any amount
             GORGONE is otherwise due from EMPLOYER, and upon the advice of counsel
             retained by and on behalf of GORGONE, GORGONE hereby voluntarily,
             knowingly and willingly, releases and waives all rights and claims to date of
             every nature and description associated with Count I of the Complaint in the
             Lawsuit.

   Doc. No. 24-1, at 4. A release that is limited to the claims raised in a plaintiff’s complaint raises

   no concerns under Lynn’s Food. See, e.g., Turner v. HJB Express Freight, Inc., No. 6:17-cv-655-

   Orl-37KRS, Doc. No. 35 (M.D. Fla. May 8, 2018) (approving FLSA settlement where release was

   limited to claims asserted in the complaint). Accordingly, I recommend that the Court find that

   this release provision does not affect the reasonableness of the Amended Agreement.

          However, in another portion of the Amended Agreement, the parties covenant that:

          the Settlement Payment is being paid by EMPLOYER in full and complete
          settlement of all claims or causes of action of any type or description which
          GORGONE has or could have asserted against the EMPLOYER including, without
          limitation, any claims of GORGONE related to her employment by EMPLOYER or
          her separation from employment with EMPLOYER, or any other rights GORGONE
          may have against EMPLOYER associated with Count I of the Lawsuit.

   Doc. No. 24-1, at 3 ¶ 1(d) (emphasis added). As the Court previously admonished the parties, this

   provision could be read to extend beyond the FLSA unpaid wage claim asserted in the complaint

   and arguably conflicts with the language of the release. Doc. No. 19. Nonetheless, the parties

   have included a severability clause in the Amended Agreement. See Doc. No. 24-1 ¶ 9 (“In the

   event that any one or more provisions of this Agreement becomes or is declared by a court or other

   tribunal of competent Jurisdiction to be illegal, unenforceable, or void, excluding the general release

   language of Paragraph 4 of this Agreement, then this Agreement shall continue in full force and




                                                    -6-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 7 of 9 PageID 160



   effect without said provision.”). Accordingly, I recommend that the Court strike language from

   paragraph 1(d) of the Amended Agreement as follows:

          the Settlement Payment is being paid by EMPLOYER in full and complete
          settlement of all claims or causes of action of any type or description which
          GORGONE has or could have asserted against the EMPLOYER including, without
          limitation, any claims of GORGONE related to her employment by EMPLOYER or
          her separation from employment with EMPLOYER, or any other rights GORGONE
          may have against EMPLOYER associated with Count I of the Lawsuit.

          E.      Covenant Not to Sue.

          Although the Amended Agreement includes a paragraph titled, “Covenant Not to Sue,”

   (Doc. No. 42-1 ¶ 6), the provision provides, in full:

          6. Covenant Not to Sue GORGONE represents that, other than the Lawsuit referred
             to above, she has not filed any legal action against EMPLOYER with any county
             or federal or state agency or court arising out of her employment with
             EMPLOYER.

   The parties have removed the problematic language from their first settlement agreement that

   prohibited Plaintiff from bringing any legal action against Defendant in the future. See Doc. No.

   18-1. Accordingly, this provision does not undermine the fairness of the parties’ settlement.

          F.      Resolution of Count II By Separate Agreement.

          Generally, “[a] settlement of FLSA retaliation claims does not require court approval, so

   long as the settlement does not contaminate the settlement of an FLSA back wage claim.”

   Thompson v. Dealer Mgmt. Serv., Inc., No. 6:16-cv-1468-Orl-40KRS, 2016 WL 7644856, at *2

   (M.D. Fla. Dec. 13, 2016) (citations omitted), report and recommendation adopted, 2017 WL 37941

   (M.D. Fla. Jan. 4, 2017). The presiding District Judge in this case has cautioned that he will

   monitor separate agreements containing general releases closely “to ensure that they are not shams

   designed to extract impermissible concessions from FLSA plaintiffs.”           Weldon v. Backwoods

   Steakhouse, Inc., No. 6:14-cv-79-Orl-37TBS, 2014 WL 4385593, at *1 (M.D. Fla. Sept. 4, 2014).

   Here, the parties represent that the settlement as to Count II is wholly unrelated to the resolution of


                                                    -7-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 8 of 9 PageID 161



   Count I, and Plaintiff is receiving separate consideration for the release of her claim in Count II,

   which includes $500 and a neutral reference. Doc. No. 24, at 5–7, 10. Insofar as the Court finds

   that the separate agreement has not contaminated the fairness of the settlement of Plaintiff’s FLSA

   unpaid wage claim, I recommend that the Court find the separate agreement that contains a general

   release permissible in this case.

   IV.    CONCLUSION.

          Based on the foregoing, I RESPECTFULLY RECOMMEND that the Court do the

   following:

          1. GRANT in part the Amended Joint Motion for Approval of Settlement and Dismissal

                of Lawsuit with Prejudice (Doc. No. 24);

          2. STRIKE language from and REVISE ¶ 1(d) of the Amended Agreement as follows:

                the Settlement Payment is being paid by EMPLOYER in full and complete
                settlement of all claims or causes of action of any type or description which
                GORGONE has or could have asserted against the EMPLOYER including,
                without limitation, any claims of GORGONE related to her employment by
                EMPLOYER or her separation from employment with EMPLOYER, or any
                other rights GORGONE may have against EMPLOYER associated with Count I
                of the Lawsuit.

          3. FIND that the parties’ Amended Agreement (Doc. No. 24-1), as revised above, is a fair

                and reasonable resolution of a bona fide dispute under the FLSA;

          4. DISMISS the case with prejudice; and

          5. DIRECT the Clerk of Court to close the file.

                                        NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions.         A party’s failure to file written




                                                   -8-
Case 6:18-cv-00635-RBD-LRH Document 25 Filed 03/20/19 Page 9 of 9 PageID 162



   objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

   conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

          Recommended in Orlando, Florida on March 20, 2019.




   Copies furnished to:

   Presiding District Judge
   Counsel of Record
   Unrepresented Party
   Courtroom Deputy




                                                    -9-
